EXHIBIT 10.41

 

VINCE, LLC

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) dated this 23rd day of
November, 2015 by and between Vince, LLC a Delaware limited liability company
(the “Company”), and Rea Laccone (the “Consultant”).

WHEREAS, in light of the Consultant’s experience and knowledge regarding the
Company and industry-related matters, the Company wishes to retain the services
of the Consultant on the terms and conditions set forth herein and the
Consultant has agreed to so serve the Company and its affiliates.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.

Consulting Period.  The Company shall retain the Consultant pursuant to the
terms of this Agreement, and the Consultant shall provide the “Services” (as
defined in Section 2 hereof) commencing on November 4, 2015 (the “Effective
Date”) and ending on February 3, 2018.  Notwithstanding the foregoing, the
Consultant or the Company may terminate the consulting arrangement hereunder at
any time and for any reason (or no reason) by providing the other party with at
least ninety (90) days’ advance written notice of such termination; provided
that if such notice is provided by the Consultant, the Company may elect to end
the consulting term prior to the end of such notice period.  The period of time
between the Effective Date and the termination of the Consultant’s service
relationship with the Company hereunder shall be referred to herein as the
“Consulting Period.”

2.

Services.  During the Consulting Period, the Company hereby retains the
Consultant to perform the services of merchandising of women’s and men’s apparel
and handbags, assisting in fabric and factory sourcing and coordinating design
with third-party licensees, and such other similar duties, authorities and
responsibilities as may reasonably be assigned to the Consultant from time to
time (the “Services”).  The position will not be full time.  The Consultant may
perform the Services at such times and in such manner as reasonably requested by
the Company from time to time; provided that, to the extent that the Company
does not require the Consultant to perform the Service from a specific location,
the Consultant may perform the Services at a location of the Consultant’s choice
so long as the Consultant is available to report by telephone or in person as
reasonably requested by the Company.  The Consultant shall report directly to
the Chief Executive Officer of the Company.  The Consultant’s performance of the
Services will principally be in the Los Angeles, California area and the Company
will permit the Consultant to perform substantially all of the Services
there.  Such offices within Los Angeles shall be the existing Los Angeles
offices of the Company or such other premises as may be reasonably acceptable to
the Consultant.  The Consultant will be provided offices and appropriate
administrative help at such location, and such members of the design staff as
she designates shall also be located in the Company’s Los Angeles offices.  



--------------------------------------------------------------------------------

 

3.

Consulting Fees. 

 

(a)

Consulting Fee.  During the Consulting Period, the Consultant shall be entitled
to receive an annualized fee of $2,500,000, payable in equal installments in
accordance with the Company’s normal payroll practices (the “Consulting Fee”),
prorated for any partial years of service.

 

(b)

Reimbursement for Business Expenses.  Upon presentation of appropriate
documentation, the Consultant shall be reimbursed, in accordance with the
Company’s expense reimbursement policy, for all reasonable business expenses
incurred in connection with the Consultant’s performance of the Services.  In
connection with any business related travel during the Consulting Period, (i)
the Consultant will be reimbursed for business class airfare for domestic
flights and first class airfare for international flights and (ii) the
Consultant will be reimbursed for overnight accommodations at the Mercer, the
Lowell or the Crosby, or their equivalent hotels in New York and elsewhere.

 

(c)

Bonus.  The Consultant shall be entitled to an annual bonus of $1,000,000, to be
paid on an annual basis no later than February 28th of the fiscal year following
the conclusion of the fiscal year to which the bonus relates, subject to the
Consulting Period continuing through the end of each such fiscal year to which
the bonus relates; provided that if the Company terminates the Consulting Period
without Cause (as defined below), the Consultant shall be entitled to a pro rata
share of the annual bonus based on the number of days prior to the termination
of the Consulting Period that fall during such fiscal year, payable within
thirty (30) days following the end of the Consulting Period.  The bonus with
respect to the fiscal year ending on or about January 31, 2016 shall be prorated
based on the number of days following the Effective Date that fall during such
fiscal year.

 

(d)

Equity.  Upon the execution of this Agreement, the Consultant will receive a
grant of options (the “Options”) to acquire 200,000 shares of common stock of
Vince Holding Corp., a Delaware corporation (the “Parent”), pursuant to the
Parent’s 2013 Incentive Plan, in the form attached hereto as Exhibit A.

 

(e)

Legal Fees.  The Company shall reimburse the Consultant for legal fees incurred
in connection with the negotiation of this Agreement, provided that evidence of
such fees shall be supplied to the Company and the amount of such reimbursement
shall be capped at $12,500.

 

(f)

“Cause.” For purposes of this Agreement, “Cause” shall mean (i) the Consultant’s
willful misconduct or gross negligence in the performance of the Services; (ii)
the Consultant’s willful failure to substantially perform the Services or to
follow the lawful directives of the Board (other than as a result of death or
physical or mental incapacity); (iii) the Consultant’s indictment for,
conviction of, or pleading of guilty or nolo contendere to, a felony or any
crime involving moral turpitude; (iv) the Consultant’s performance of any
material act of theft, embezzlement, fraud, dishonesty or misappropriation of
the Company’s property; or (v) the Consultant’s

2

--------------------------------------------------------------------------------

 

 

material breach of this Agreement or any other agreement with the Company or
Parent, or a material violation of the Company’s or Parent’s code of conduct or
other written policy.  An act or failure to act shall be considered “willful”
only if done or omitted to be done without a good faith reasonable belief that
such act or failure to act was in the best interests of the Company.  Any
determination of Cause by the Company will be made by a resolution approved by a
majority of the members of the Board, provided that no such determination may be
made until the Consultant has been given written notice detailing the specific
Cause event and a period of thirty (30) days following receipt of such notice to
cure such event (if susceptible to cure) to the reasonable satisfaction of the
Board.  Notwithstanding anything to the contrary contained herein, the
Consultant’s right to cure shall not apply if there are habitual breaches by the
Consultant. 

4.

Independent Contractor Status.

 

(a)

The Consultant acknowledges and agrees that the Consultant’s status at all times
shall be that of an independent contractor, and that the Consultant may not, at
any time, act as a representative for or on behalf of the Company for any
purpose or transaction, and may not bind or otherwise obligate the Company in
any manner whatsoever without obtaining the prior written approval of the
Company therefor.  Consultant shall be solely responsible for determining the
method, details and means of performing the Services.  The Consultant also
agrees that during the Consulting Period, the Consultant shall not be entitled
to, has no claim to, and will not receive any other rights, fringe benefits,
reimbursements, perquisites or other employee benefits from the Company for the
Services.  The Consultant will be permitted to engage in other outside
consulting activities, so long as such activities do not interfere with the
performance of the Services and do not violate Section 5 hereof.

 

(b)

The parties hereby acknowledge and agree that all consulting fees paid pursuant
to Section 3 hereof shall represent fees for services as an independent
contractor, and shall therefor be paid without any deductions or withholdings
taken therefrom for taxes or for any other purpose.  Consultant shall file all
tax returns and reports required to be filed by Consultant on the basis that
Consultant is an independent contractor, rather than an employee, as defined in
Treasury Regulation §31.3121(d)-1(c)(2).  The Consultant further acknowledges
that the Company makes no warranties as to any tax consequences regarding
payment of such fees, and specifically agrees that the determination of any tax
liability or other consequences of any payment made hereunder is the
Consultant’s sole and complete responsibility and that the Consultant will pay
all taxes, if any, assessed on such payments under the applicable laws of any
Federal, state, local or other jurisdiction and, to the extent not so paid, will
indemnify the Company for any taxes so assessed against the Company.  

5.

Restrictive Covenants.

3

--------------------------------------------------------------------------------

 

 

(a)

Confidential Information.  During the Consulting Period, the Consultant will
have access to Confidential Information.  For purposes of this Agreement,
“Confidential Information” means all data, information, ideas, concepts,
discoveries, trade secrets, inventions (whether or not patentable or reduced to
practice), innovations, improvements, know-how, developments, techniques,
methods, processes, treatments, drawings, sketches, specifications, designs,
plans, patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, sales, marketing, advertising, transition, promotions,
pricing, personnel, customers, suppliers, vendors and/or competitors.  The
Consultant agrees that the Consultant shall not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person, other
than in the course of the Consultant’s assigned duties and for the benefit of
the Company, either during the Consulting Period or at any time thereafter, any
Confidential Information or other confidential or proprietary information
received from third parties subject to a duty on the Company’s and its
subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information, and to use such information only for certain limited purposes, in
each case, which shall have been obtained by the Consultant during the
Consulting Period (or at any other time during which the Consultant provided any
services to the Company or any predecessor).  The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Consultant; (ii) becomes generally known to the public subsequent to disclosure
to the Consultant through no wrongful act of the Consultant or any
representative of the Consultant; or (iii) the Consultant is required to
disclose by applicable law, regulation or legal process (provided that the
Consultant provides the Company with prior notice of the contemplated disclosure
and cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). 

 

(b)

Nonsolicitation; Noninterference.  During the Consulting Period and for a period
of one (1) year thereafter, the Consultant agrees that the Consultant shall not,
except in the furtherance of the Consultant’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, aid or induce any employee, representative or agent of
the Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company, or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or
agent.  Any person described in this Section 5(b) shall be deemed covered by
this Section while so employed or retained and for a period of six (6) months
thereafter.

4

--------------------------------------------------------------------------------

 

 

(c)

Nondisparagement.  Both during the Consulting Period and at all times
thereafter, regardless of the reason for termination, the Consultant agrees not
to make negative comments or otherwise disparage the Company or its officers,
directors, employees, shareholders, members, agents or products other than in
the good faith performance of the Consultant’s duties to the Company during the
Consulting Period.  The foregoing shall not be violated by truthful statements
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings). 

 

(d)

Inventions.

(1)The Consultant acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, methods, works of authorship and other work product,
whether patentable or unpatentable, (A) that are reduced to practice, created,
invented, designed, developed, contributed to, or improved with the use of any
Company resources and/or within the scope of the Consultant’s work with the
Company or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company, and that are made or
conceived by the Consultant, solely or jointly with others, during the
Consulting Period, or (B) suggested by any work that the Consultant performs in
connection with the Company, either while performing the Consultant’s duties
with the Company or on the Consultant’s own time, but only insofar as the
Inventions are related to the Consultant’s service provided to the Company,
shall belong exclusively to the Company (or its designee), whether or not patent
or other applications for intellectual property protection are filed thereon
(the “Inventions”).  The Consultant will keep full and complete written records
(the “Records”), in the manner prescribed by the Company, of all Inventions, and
will promptly disclose all Inventions completely and in writing to the
Company.  The Records shall be the sole and exclusive property of the Company,
and the Consultant will surrender them upon the termination of the Consulting
Period, or upon the Company’s request.  The Consultant will assign to the
Company the Inventions and all patents or other intellectual property rights
that may issue thereon in any and all countries, whether during or subsequent to
the Consulting Period, together with the right to file, in the Consultant’s name
or in the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”).  The Consultant will, at any time during
and subsequent to the Consulting Period, make such applications, sign such
papers, take all rightful oaths, and perform all other acts as may be requested
from time to time by the Company to perfect, record, enforce, protect, patent or
register the Company’s rights in the Inventions, all without additional
compensation to the Consultant from the Company.  The Consultant will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable

5

--------------------------------------------------------------------------------

 

assistance (including the giving of testimony) to obtain the Inventions for the
Company’s benefit, all without additional compensation to the Consultant from
the Company, but entirely at the Company’s expense. 

(2)In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Consultant agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Consultant.  If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, or the rights in such Inventions do
not otherwise automatically vest in the Company, the Consultant hereby
irrevocably conveys, transfers and assigns to the Company, all rights, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Consultant’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom.  In
addition, the Consultant hereby waives any so-called “moral rights” with respect
to the Inventions.  To the extent that the Consultant has any rights in the
results and proceeds of the Consultant’s service to the Company that cannot be
assigned in the manner described herein, the Consultant agrees to
unconditionally waive the enforcement of such rights.  The Consultant hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Consultant’s benefit by virtue of the Consultant being
an employee of or other service provider to the Company.

 

(e)

Enforcement.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 5 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

 

(f)

Remedies.  The Consultant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section 5
would be inadequate and, in recognition of this fact, the Consultant agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief

6

--------------------------------------------------------------------------------

 

 

in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available. 

 

(g)

Forfeiture.  In the event of a final judgment by a court of competent
jurisdiction that the Consultant has breached any of the provisions of this
Section 5, the Consultant shall forfeit the right to receive any further
benefits under this Agreement (including, without limitation, any unpaid
Consulting Fees).

6.

Governing Law; Dispute Resolution.  This Agreement, the rights and obligations
of the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of
California, without regard to the choice of law provisions thereof.  Each of the
parties agrees that any dispute between the parties shall be resolved only in
the courts of the State of California or the United States District Court for
the Central District of California and the appellate courts having jurisdiction
of appeals in such courts.  In that context, and without limiting the generality
of the foregoing, each of the parties hereto irrevocably and unconditionally (a)
submits in any proceeding relating to this Agreement or the Consultant’s
services with the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of California, the court of
the United States of America for the Central District of California, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agrees that all claims in respect of any such Proceeding shall be heard and
determined in such California State court or, to the extent permitted by law, in
such federal court, (b) consents that any such Proceeding may and shall be
brought in such courts and waives any objection that the Consultant or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) agrees that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at the Consultant’s or the Company’s
address as provided in Section 9 hereof, and (d) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of California.  The parties
acknowledge and agree that in connection with any dispute hereunder, each party
shall pay all of its own costs and expenses, including, without limitation, its
own legal fees and expenses; provided, however, that if either the Consultant or
the Company or its affiliates prevail on all material issues involved in such
dispute, the non-prevailing party shall reimburse the prevailing party for all
costs (including reasonable attorneys’ fees) incurred in connection with such
dispute.

7.

Code Section 409A.  The intent of the parties is that payments and benefits
under this Agreement comply with or be exempt from Internal Revenue Code Section
409A and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith or exempt
therefrom.  Consultant agrees and acknowledges that the Company makes no
representations with respect to the application of Code Section 409A and other
tax consequences to any payments hereunder and, by entering into this

7

--------------------------------------------------------------------------------

 

Agreement, Consultant agrees to accept the potential application of Code Section
409A and the other tax consequences of any payment made hereunder. 

8.

Assignment.  This Agreement is personal to each of the parties hereto.  Except
as provided in this Section 8, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.  The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company.  As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets, which assumes and agrees to perform the duties and obligations of
the Company under this Agreement by operation of law or otherwise.

9.

Notices.  For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Consultant:

At the address (or to the facsimile number) shown in the books and records of
the Company.

with a copy to (which shall not constitute notice to the Consultant)

Morrison & Foerster LLP

707 Wilshire Boulevard

Los Angeles, CA 90017-3543

Attention:  Henry Fields

 

If to the Company:

8

--------------------------------------------------------------------------------

 

Vince, LLC

500 Fifth Avenue

New York, NY 10110

Attention:  Senior Vice President, Human Resources

Facsimile:  

Email:

 

with a copy to (which shall not constitute notice to the Company)

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois  60654

Attention:  Douglas C. Gessner, P.C.

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

10.

Severability.  To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

11.

Survival.  The provisions of Sections 5 and 6 hereof shall survive any
termination of the Consulting Period or this Agreement.

12.

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

13.

Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Consultant and such officer or director as may be designated
by the Board of Managers of the Company.  The Company shall use commercially
reasonable efforts to consult with the Consultant before issuing any press
releases or other public statements regarding the Consultant’s role as a
consultant and participation in the equity of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  This Agreement
represents the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof, supersedes any and all other
agreements, verbal or otherwise, between the parties hereto concerning such
subject matter, and no agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement; provided that in the
event that the Consultant is or becomes a party to any other agreement with the
Company or any of its

9

--------------------------------------------------------------------------------

 

affiliates providing for restrictive covenants similar to Sections 5 and 6, the
provisions of such agreement shall also apply pursuant to its terms. 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

VINCE, LLC

By: /s/ Brendan Hoffman

Name: Brendan Hoffman

Title: Chief Executive Officer

CONSULTANT

/s/ Rea Laccone
Rea Laccone

Consulting Services Agreement Signature Page